Exhibit (viii)

                                       STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement ("Agreement") is entered into this 21st day of
September 2010 (“Effective Date”) by and between Eastshore Enterprises, Inc.
("Eastshore"), with a mailing address of 2657 Windmill Parkway
Suite159 Henderson, NV 89074, and Green Endeavors, Inc. ("GEL"), a Utah
corporation with principal offices located at 59 West 100 South, Second Floor,
Salt Lake City, Utah 84101.

 

WHEREAS, Eastshore desires to acquire from GEL Sixteen Thousand Six Hundred
Sixty Six (16,666) shares of the Series B Preferred stock of GEL (“Green
Shares”);

 

WHEREAS, GEL desires to receive Twenty Five Thousand dollars ($25,000) in
exchange for the transfer of the Green Shares to Eastshore;

 

NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.             Exchange.  GEL will transfer Sixteen Thousand Six Hundred Sixty
Six  (16,666) shares of the Series B Preferred stock of GEL to Eastshore and
Eastshore will pay the purchase price of Twenty Five Thousand dollars ($25,000)
to GEL on or before the date ten days after the execution of this Stock Purchase
Agreement (“Agreement”).;

 

2.             Termination.  This Agreement may be terminated at any time prior
to the Closing Date:

 

A.            By Eastshore or GEL:

 

(1)           If there shall be any actual or threatened action or proceeding by
or before any court or any other governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of GEL’s Board of Directors or Eastshore and made in good
faith and based upon the advice of legal counsel, makes it inadvisable to
proceed with the transactions contemplated by this Agreement; or

 

(2)           If the Closing shall have not occurred prior to September 25,
2010, or such later date as shall have been approved by parties hereto, other
than for reasons set forth herein.

 

B.            By Eastshore:

 

(1)           If GEL shall fail to comply in any material respect with any of
its or their covenants or agreements contained in this Agreement or if any of
the representation or warranties of GEL contained herein shall be inaccurate in
any material respect; or

 

C.            By GEL:

 

(1)           If Eastshore shall fail to comply in any material respect with any
of his covenants or agreements contained in this Agreement or if any of the
representation or warranties of Eastshore contained herein shall be inaccurate
in any material respect;

 

In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.

--------------------------------------------------------------------------------

 

 

3.             Representations and Warranties of GEL.  GEL hereby represents and
warrants that effective this date and the Closing Date, the representations and
warranties listed below are true and correct:

 

A.            Corporate Authority.  GEL has the full corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated by this Agreement.  The Board of Directors of GEL has duly
authorized the execution, delivery, and performance of this Agreement.

 

B.            No Conflict with Other Instruments.  The execution of this
Agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to the business of GEL to which GEL is a party
and has been duly authorized by all appropriated and necessary action.

 

C.            Deliverance of Shares.  As of the Closing Date, the Green Shares
to be delivered to Eastshore will be and constitute valid and legally issued
shares of GEL, fully paid and non-assessable and equivalent in all respects to
all other issued and outstanding shares of GEL Series B Preferred stock.

 

D.            No Conflict with Other Instrument.  The execution of this
agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to GEL.

 

E.            Legal Opinion.  GEL will agree to retain counsel, if necessary, to
provide an opinion to have the restrictive legend removed from the shares when
appropriate based upon the then existing statutes and regulations governing the
removal of such restrictive legends.

 

4.             Representations and Warranties of Eastshore.  Eastshore hereby
represents and warrants that, effective this date and the Closing Date, the
representations and warranties listed below are true and correct.

 

A.            Legal Authority.  Eastshore has the full legal power and authority
to enter into this Agreement and to carry out the transactions contemplated by
this Agreement.

 

B.                  No Conflict with Other Instruments.  The execution of this
Agreement will not violate or breach any document, instrument, agreement,
contract, or commitment material to the business of Eastshore to which Eastshore
is a party and has been duly authorized by all appropriated and necessary
action.

 

5.             Closing.   The Closing as herein referred to shall occur upon
such date as the parties hereto may mutually agree upon, but is expected to be
on or before September 25, 2010.

 

At closing GEL will deliver the Green Shares to Eastshore and Eastshore will
deliver to GEL $25,000 in a cash payment.

 

6.             Conditions Precedent of GEL to Effect Closing.  All obligations
of GEL under this Agreement are subject to fulfillment prior to or as of the
Closing Date, of each of the following conditions:

 

A.            The representations and warranties by or on behalf of  contained
in this Agreement or in any certificate or documents delivered to GEL pursuant
to the provisions hereof shall be true in all material respects at end as of the
time of Closing as though such representations and warranties were made at and
as of such time.

 

B.            Eastshore shall have performed and complied with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by him prior to or at the Closing.

 

C.                  All instruments and documents delivered to GEL pursuant to
the provisions hereof shall be reasonably satisfactory to GEL’s legal counsel.

--------------------------------------------------------------------------------

 

 

7.             Conditions Precedent of Eastshore to Effect Closing.  All
obligations of Eastshore under this Agreement are subject to fulfillment prior
to or as of the date of Closing, of each of the following conditions:

 

A.            The representations and warranties by or on behalf of GEL
contained in this Agreement or in any certificate or documents delivered to
Eastshore pursuant to the provisions hereof shall be true in all material
respects at end as of the time of Closing as though such representations and
warranties were made at and as of such time.

 

B.            GEL shall have performed and complied with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or at the Closing.

 

C.            All instruments and documents delivered to Eastshore pursuant to
the provisions hereof shall be reasonably satisfactory to Eastshore’s legal
counsel.

 

8.             Damages and Limit of Liability.  Each party shall be liable, for
any material breach of the representations, warranties, and covenants contained
herein which results in a failure to perform any obligation under this
Agreement, only to the extent of the expenses incurred in connection with such
breach or failure to perform Agreement.

 

9.             Nature and Survival of Representations and Warranties.  All
representations, warranties and covenants made by any party in this Agreement
shall survive the Closing hereunder.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.

 

10.          Indemnification Procedures.  If any claim is made by a party which
would give rise to a right of indemnification under this paragraph, the party
seeking indemnification (Indemnified Party) will promptly cause notice thereof
to be delivered to the party from whom is sought (Indemnifying Party).  The
Indemnified Party will permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting from the claims.  Counsel for the
Indemnifying Party which will conduct the defense must be approved by the
Indemnified Party (whose approval will not be unreasonable withheld), and the
Indemnified Party may participate in such defense at the expense of the
Indemnified Party.  The indemnifying Party will not in the defense of any such
claim or litigation, consent to entry of any judgment or enter into any
settlement without the written consent of the Indemnified Party (which consent
will not be unreasonably withheld).  The Indemnified Party will not, in
connection with any such claim or litigation, consent to entry of any judgment
or enter into any settlement without the written consent of the Indemnifying
Party (which consent will not be unreasonable withheld).  The Indemnified Party
will cooperate fully with the Indemnifying Party and make available to the
Indemnifying Party all pertinent information under its control relating to any
such claim or litigation.  If the Indemnifying Party refuses or fails to conduct
the defense as required in this Section, then the Indemnified Party may conduct
such defense at the expense of the Indemnifying Party and the approval of the
Indemnifying Party will not be required for any settlement or consent or entry
of judgment.

 

11.          Default at Closing. 

 

A.                  By GEL:

 

(1)           Notwithstanding the provisions hereof, if GEL shall fail or refuse
to deliver any of the Green Shares, or shall fail or refuse to consummate the
transaction described in this Agreement prior to the Closing Date, such failure
or refusal shall constitute a default by GEL and Eastshore at its option and
without prejudice to its rights against such defaulting party, may either (a)
invoke any equitable remedies to enforce performance hereunder including,
without limitation, an action or suit for specific performance, or (b) terminate
all of its obligations hereunder with respect to GEL.

--------------------------------------------------------------------------------

 

 

 

B.                  By Eastshore:

 

(1)           Notwithstanding the provisions hereof, if Eastshore shall fail or
refuse to deliver any of the $25,000 purchase price, or shall fail or refuse to
consummate the transaction described in this Agreement prior to the Closing
Date, such failure or refusal shall constitute a default by Eastshore and GEL at
its option and without prejudice to its rights against such defaulting party,
may either (a) invoke any equitable remedies to enforce performance hereunder
including, without limitation, an action or suit for specific performance, or
(b) terminate all of its obligations hereunder with respect to Eastshore.

 

12.          Costs and Expenses.  Eastshore and GEL shall bear their own costs
and expenses in the proposed exchange and transfer described in this Agreement. 
Eastshore and GEL have been represented by their own legal counsel in this
transaction, and shall pay the fees of its attorney, except as may be expressly
set forth herein to the contrary.

 

13.          Notices.  Any notice under this Agreement shall be deemed to have
been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:

 

    To GEL:            Green Endeavors, Inc..                       To
Eastshore:                       Eastshore Enterprises, Inc.

                                59 West 100 South, 2nd
Floor                                                            Windmill
Parkway, Suite 159

Salt Lake City, UT 84101                                                 
                Henderson, NV 89074

Telephone: (801) 575-8073                                             
                Telephone:  760-633-0092

Telefax: (801)
575-8092                                                                  
Attn:  John Hicks

Attn: Richard Surber, President

 

14.          Miscellaneous.

 

A.            Further Assurances.  At any time and from time to time, after the
effective date, each party will execute such additional instruments and take
such as may be reasonably requested by the other party to confirm or perfect
title to any property transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.

 

B.            Waiver.  Any failure on the part of any party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.

 

C.            Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

D.            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

E.            Rule 144 Legend.  It is understood that the certificates
evidencing the shares transferred by GEL will bear substantially the following
legends:

 

“The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the ‘Act’) nor qualified under the securities laws of
any states, and have been issued in reliance upon exemptions from such
registration and qualification for nonpublic offerings.  Accordingly, the sale,
transfer, pledge, hypothecation, or other disposition of any such securities or
any interest therein may not be accomplished except pursuant to an effective
registration statement under the Act and qualification under applicable State
securities laws, or pursuant to an opinion of counsel, satisfactory in form and
substance to the Company to the effect that such registration and qualification
are not required.”

--------------------------------------------------------------------------------

 

 

 

F.             Governing Law.  This Agreement was negotiated and is being
contracted for in the State of Utah, and shall be governed by the laws of the
State of Utah, notwithstanding any conflict-of-law provision to the contrary.

 

G.            Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties their respective heirs,
administrators, executors, successors, and assigns.

 

H.            Entire Agreement.  The Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements or understandings between the parties relating to the subject
matter hereof.  No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist.  No representations, warranties
covenants, or conditions express or implied, other than is set forth here, have
been made by any party.

 

I.             Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

Eastshore Enterprises, Inc.                                                
                Green Endeavors, Inc.

 

 

 

 

By: /s/ John Hicks                                              
                                By: /s/ Richard Surber                       

         John Hicks, President               
                                    Richard D. Surber, President

 

 

--------------------------------------------------------------------------------

 